Title: From George Washington to Israel Shreve, 21 February 1795
From: Washington, George
To: Shreve, Israel


        
          Sir,
          Philadelphia 21st Feb: 1795.
        
        Your favor of the 7th instt came to my hands yesterday. And this letter will inform you that, as you have acceded to the terms on which I offered you my lands in Fayette County (by letter dated the 14th of Jany) I now consider the bargain as concluded, between us; but there can be no transfer on your part to any other, untill you are possessed of the legal title, and the first payment is made; But this need not restrain you from making conditional arrangements on this head, or with the tenants.
        I will place all the Patents, and Surveys which relate to these lands, in the hands of Mr Ross, before he leaves the City—which (if not detained by unforeseen events) will be early in next month for the purpose of legalizing the bargain—which, henceforward, as I have already declared, I shall consider as binding on us both; and have no doubt of its proving advantageous on your part as lands are rising in price. with esteem & regard I am—Dear Sir Your Obedt Hble Servt
        
          Go: Washington
        
      